DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jadran Adrian Mihailovic on 04/28/2022.
	Please amend Claim 1 as follows:
An organic light-emitting display panel, the organic light- emitting display panel having a display area and a non-display area, and the organic light-emitting display panel comprising: 
a plurality of rows of pixels arranged in the display area;
 a scanning driving circuit arranged in the non-display area, wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels; 
a light-emitting driving circuit arranged in the non-display area, wherein the light- emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer, and a duty cycle of an effective turn-on signal of the light-emitting control signal is al; and
 a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, 
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration, the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned, the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned, and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1,  n is a positive integer, and t is a time to scan one row of pixels; 
wherein the display area scanning duration comprises at least one touch duration during which the touch signal driving circuit provides a touch signal to the organic light-emitting display panel; 
wherein during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the display panel remains unchanged, and each of the light-emitting pixel-rows 2is a row of the plurality of rows of pixels, in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal; and 
wherein (N/b1)*a1<N2<(N/b1)*(1-a1); or N2<(N/b1)*(1-a1) and  N2<(N/b1)*a1; or (N/b1)*(1-a1)<N2 <(N/b1)*a1; or  (N/b1)*(1-a1)<N2 <(N/b1) and (N/b1)*a1<N2<N/b1.


Please amend Claim 17 as follows:
A display device, comprising an organic light-emitting display panel, wherein the organic light-emitting display panel has a display area and a non-display area; and the organic light-emitting display panel comprises: 
a plurality of rows of pixels arranged in the display area; 
a scanning driving circuit arranged in the non-display area, wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels; 
4a light-emitting driving circuit arranged in the non-display area, wherein the light- emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer, and a duty cycle of an effective turn-on signal of the light-emitting control signal is a1; and 
a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, 
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration, the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned, the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned, and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1,  n is a positive integer, and t is a time to scan one row of pixels,
 wherein the display area scanning duration comprises at least one touch duration during which the touch signal driving circuit provides a touch signal to the organic light-emitting display panel; 
 wherein during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the organic light-emitting display panel remains unchanged, and each of the light-emitting pixel-rows is a row of the plurality of rows of pixels in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal; and
wherein (N/b1)*a1<N2<(N/b1)*(1-a1); or N2<(N/b1)*(1-a1) and  N2<(N/b1)*a1; or (N/b1)*(1-a1)<N2 <(N/b1)*a1; or  (N/b1)*(1-a1)<N2 <(N/b1) and (N/b1)*a1<N2<N/b1.


Please amend Claim 18 as follows:
A method for driving an organic light-emitting display panel, wherein the organic light-emitting display panel has a display area and a non-display area; and the organic light-emitting display panel comprises: 
a plurality of rows of pixels arranged in the display area; 
5a scanning driving circuit arranged in the non-display area, wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels;
 a light-emitting driving circuit arranged in the non-display area, wherein the light- emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer, and a duty cycle of an effective turn-on signal of the light-emitting control signal is a1; and 
a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, 
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration, the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned, the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned, and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*bl,  n is a positive integer, and t is a time to scan one row of pixels; 
the display area scanning duration comprises at least one touch duration during which the touch signal driving circuit provides a touch signal to the organic light-emitting display panel;
during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the display panel remains unchanged, and each of the light-emitting pixel-rows is a row of the plurality of rows of pixels, in which the pixels thereof are supplied with the effective turn- on signal of the light-emitting control signal; and
(N/b1)*a1<N2<(N/b1)*(1-a1); or N2<(N/b1)*(1-a1) and  N2<(N/b1)*a1; or (N/b1)*(1-a1)<N2 <(N/b1)*a1; or  (N/b1)*(1-a1)<N2 <(N/b1) and (N/b1)*a1<N2<N/b1;
wherein the method comprises:
 6providing, by the light-emitting driving circuit, the light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels during the scanning duration of each frame; 
scanning, by the scanning driving circuit, each row of the plurality of rows of pixels during the scanning duration of each frame;
 writing, by the source signal driving circuit, source data to each row of the plurality of rows of pixels during the scanning duration of each frame, and providing, by the touch signal driving circuit, a touch driving signal to the organic light-emitting display panel during the scanning duration of each frame;
 providing, by the touch signal driving circuit, the touch signal to the organic light- emitting display panel; and 
remaining the number of rows of light-emitting pixel-rows of the organic light- emitting display panel unchanged.
Allowable Subject Matter
2.	Claims 1, 3-4, 6-7, 9-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An organic light-emitting display panel, the organic light- emitting display panel having a display area and a non-display area, and the organic light-emitting display panel comprising: a plurality of rows of pixels arranged in the display area; a scanning driving circuit arranged in the non-display area, wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels; a light-emitting driving circuit arranged in the non-display area, wherein the light- emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer, and a duty cycle of an effective turn-on signal of the light-emitting control signal is al; and a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration, the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned, the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned, and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1, n is a positive integer, and t is a time to scan one row of pixels; wherein the display area scanning duration comprises at least one touch duration during which the touch signal driving circuit provides a touch signal to the organic light-emitting display panel; wherein during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the display panel remains unchanged, and each of the light-emitting pixel-rows 2is a row of the plurality of rows of pixels, in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal; and wherein (N/b1)*a1<N2<(N/b1)*(1-a1); or N2<(N/b1)*(1-a1) and  N2<(N/b1)*a1; or (N/b1)*(1-a1)<N2 <(N/b1)*a1; or  (N/b1)*(1-a1)<N2 <(N/b1) and (N/b1)*a1<N2<N/b1” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claims 17 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628       
/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628